Cole, J.
It appears to us that all the objections taken to the regularity of the tax proceedings in this case are untenable. *216In the first place it is claimed on the part of the defendant, that the assessment rolls and tax lists of the city of Milwaukee for the years 1861 and 1862 were wholly irregular, and did not afford a legal basis for the salé of the lot in controversy for unpaid taxes in January, 1863. The city authorities for those years proceeded upon the assumption that the law required one assessment roll to he made and perfected for city taxation, and another for county and state purposes. Accordingly the assessment rolls for 1861 and 1862, upon which the taxes for city purposes were to he levied, were equalized and corrected by the board of review under the provisions of ch. 172, P. & L. Laws of 1859, and submitted to the common council for confirmation and action; while the assessment rolls for county and state taxation were corrected and equalized by the board created by the general law of 1860 (ch. 386, sec. 22). The act of 1859 constitutes the mayor, city comptroller, treasurer, city attorney, and the city and ward assessors, a board of review to correct and equalize the assessment lists (sec. 10); and the general law of 1860 makes the several assessors, with the mayor, clerk and treasurer of each city, a board to equalize the assessment of the real property of such city (sec. 22, supra). The lists equalized by the former board, when confirmed by the common council, remained in the office of the city clerk, and were made the basis for taxes for general, city, ward and school purposes. And it was made the duty of each assessor, under the law of I860,- on or before the first Monday of July for the year in which all the real property of the state is required to be valued, to make out and deliver to the clerk of the board of supervisors of his county in tabular form, in a booh to be provided by the clerk, a return of the quantity, description and value of each parcel of real estate subject to taxation as equalized in his city or ward, in numerical'order as to lots and blocks, with the name of the owner, if known, and in a separate column the value by him attached to each parcel. This was for the action of the clerk and county board, to enable them to correct, *217equalize and perfect tliese returns made by all the assessors in the county. The clerk of the county board of supervisors was also required to make opt and transmit the appropriate assessment roll to the clerk of each town and city in his county, as corrected and equalized by such board, on or before the 15th day of November annually, designating on each of such assessment rolls-the amount of state and county tax which the town or city to which such roll belongs is required to pay (section 46). All'this machinery, we think, tends to show that the assessment roll which should be equalized by the mayor, city comptroller, treasurer, city attorney and the city and ward assessors, should remain on file in the city clerk’s office, and should furnish the basis for taxation for municipal purposes; and that a 'return should be made in tabular form of the assessment rolls as equalized by the board under the general law, for the action of the county clerk and county board of supervisors, in order to lay the foundation for the imposition of state and county taxes. Unless this view is correct, there would seem to be a serious defect in the law to enable the city of Milwaukee to levy and collect taxes for municipal purposes. The clerk of the county board of supervisors may not remit the assessment roll for the city until the 15th of November, and this would leave but little time for the common council to act upon the ’ assessment roll, and levy such sums as might be necessary to be raised for city and ward purposes, —and for the city clerk to complete the tax roll ready to be delivered to the treasurer for collection. These and other considerations have therefore led us to the conclusion that the legislature did not intend, by the enactment of 1860, to supersede and abrogate all the provisions of the amendment to the charter of 1859 relating to a board of review, so far as city and ward taxes were concerned. And if this view be correct, it does away with all the objections taken to the assessment rolls in the present case. The taxes were levied upon an assessment roll lawfully equalized.
It is further objected that there was an unlawful addition of *218ten cents to the amount of tax for which the lot was sold. By the charter the treasurer was allowed ten cents for each certificate by him issued on sale of lands for delinquent taxes, which was to be added to the amount of such tax, and included in the certificate.' (Sec. 22, ch. 8 of the charter of 1852.) Section 44, ch. 117, P. & L. Laws of 1858, provided that the salary of the treasurer should be $2,500, which should be in lieu of all other compensations, and that “ any commission or percentage albwed the treasurer by law for collection of taxes or on the sale of lands, shall be paid by him into the city treasury.” One of the counsel for the defendant insists that the words “commission” or “ percentage ” cannot fairly be construed as including the ten cent fee for the certificate of sale given by the charter. It seems to us that this is quite too great a refinement upon language. The object of the amendment of 1858 manifestly was, to fix the salary of the city treasurer at a given sum, and to require that all fees and commissions which he had theretofore received should be paid into the city treasury for the benefit of . the city.
The last objection we deem it necessary to notice is the one taken to the special tax of forty-five cents for cleaning the street in front of the lot. It is insisted that this special tax is wholly unauthorized. By various amendments to the city charter, the street commissioners of the several wards are authorized to require the owners of lots to cleanse and repair streets and alleys opposite their respective lots as far as the center of such streets and alleys, and they are empowered to make contracts’ for the doing of this work in case the owner neglects to perform it (sec. 7, ch. 26, P. & L. Laws of 1853; sec. 23, ch. 117, P. & L. Laws of 1858; and sec. 3, ch. 356, P. & L. Laws of 1860); and the expense is made chargeable upon the lot in front of which such cleaning is done. It appears that the street commissioners of the seventh ward published for six days in the official papers, in April, 1862, a notice to all owners and occupants of lots fronting on any street or abutting *219on any alley in said ward, to clean the sidewalks and the alleys to the center thereof, and also half the width of the street in front of their lots, at the times and in the manner there prescribed, and that, in case any owner did not comply with the regulations, the commissioners would cause the work to be done and the expense charged to the proper lot. It appears further, that the commissioners invited proposals and entered into a contract with the lowest bidder for doing the work, where the owners failed to perform it. We shall not notice in detail the several objections taken to the proceedings of the commissioners. It seems to us that they are in substantial, if not in strict conformity to the requirements of the charter. And after our numerous decisions upon the subject of local assessments for the repair and improvement of streets at the expense of the adjoining lots, the power of the legislature to make the cleaning of streets and alleys chargeable upon the lots in front of which such work is done, would seem to be a question not open. for discussion.
We think the county court properly directed the jury to find for the plaintiff, there being no valid objection to the tax proceedings, nor to the tax deed offered in evidence.
By the Court. — The judgment of the county court is affirmed.
A motion for a rehearing was denied. x